...      ""
      AO i45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I ofl   ~
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                               JUDGMENT IN A CRIMINAL CASE
                                       v.                                          (For Offenses Committed On or After November I, 1987)



                      Jesus Damian Quezada-Ramirez                                 CaseNumber: 3:19-mj-21593

                                                                                   Anthony Edward Colombo
                                                                                   Defendant's Attorney

                                                                                                                           IF' ~ ~       ii:: ~,,
      REGISTRATION NO. 13903508                                                                                            t"'"°' ~· E11'..T" !1= U¥!J

      THE DEFENDANT:                           .                                                    APR 1 5 2019
       IZl pleaded guilty to count( s) 1 of Complaint
                                       ------'----------------+-~------'-------
                c
       0 was ioun    d gm·1ty to counts()                                                   CLEF/~(
                                                                                             . " ..•' .,•, n·~·r·---
                                                                                                           ..... :· '·· r ('r;
           after a plea of not guilty.                                                    BY.        ·' '·"C
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following o ense s
      Title & Section                   Nature of Offense                                                            Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

       D The defendant has been found not guilty on count(s)
                                                             -------------------
       0 Count(s)                                               dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      D TIME SERVED                            ~              \5                         days

       IZl Assessment: $10 WAIVED IZl Fine: WAIVED
       lZI Court recommends USMS, ICE orDHS or other arresting agency return all property and all docUJllents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                           charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name,.residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Monday,_Ap_ril 15, 2019
                                                                               Date of Imposition of Sentence

                          /4-•''
      Received:.~:::~,j;,~---····__
                     ~M
                        4         =----_ ____
                                                                               H
                                                                               UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                      3:19-mj-21593
